DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on December 22nd of 2020 has been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein has been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4):
Reference character “10” has been used to designate both ANN (Figure 1; [0025], Line 1) and system (Figure 9; [0067], Line 1).
 Reference character “30” has been used to designate both hidden layer (Figures 1-2; [0026], Line 1) and matrix (Figures 4-6; [0051], Line 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Abstract, Line 5: “calculata calculation of a”
Abstract, Line 9: “calculata calculation of a”
[0041], Line 3: “3.2 (w2)”
[0041], Line 3: “3.3 (w3)” 
[0051], Lines 8-10: no shaded blocks in Figure 4
[0073], Line 8: “WiFi” should read “WIFI™”
[0073], Line 8: “Bluetooth” should read “BLUETOOTH™”
[0076], Line 5: “Bluetooth” should read “BLUETOOTH™”
[0076], Line 7: “Bluetooth” should read “BLUETOOTH™”
[0076], Line 7: “WiFi” should read “WIFI™”
Appropriate correction is required.
The use of the terms WiFi (WIFI™) and Bluetooth (BLUETOOTH™), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-4 recite a system and, therefore, is a machine. Claims 11-14 recite a computer-based method and, therefore, is a process.
Under the Alice Framework Step 2A Prong 1, Claim 1 recites “multiply, based on a bitmap, a compressed first matrix and a second matrix to generate an output matrix, the bitmap including a plurality of bit positions, each bit position corresponding to a different element of the first matrix, said multiply including: for each element i,j of the output matrix, calculate a dot product of an ith row of the compressed first matrix and a jth column of the second matrix based on the bitmap; or multiply, based on the bitmap, the second matrix and the compressed first matrix and to generate the output matrix, including: for each element i,j of the output matrix, calculate a dot product of an ith row of the second matrix and a jth column of the compressed first matrix based on the bitmap”.
The above limitations are directed to a mathematical algorithm for multiplying, based on a bitmap, a compressed first matrix and a second matrix to generate an output matrix by computing mathematical equations and/or formulas which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “multiplying”, based on a bitmap, a compressed first matrix and a second matrix, “calculating” a dot product of an ith row of the compressed first matrix and a jth column of the second matrix, “multiplying”, based on the bitmap, the second matrix and the compressed first matrix, and “calculating” a dot product of an ith row of the second matrix and a jth column of the compressed first matrix is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a matrix multiply accelerator (MMA), coupled to the processor, configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a matrix multiply accelerator (MMA), coupled to the processor, configured to” language, the claim encompasses manually multiplying, based on the bitmap, two matrices, one of which is compressed, with either of the two matrices being the multiplicand.
Under the Alice Framework Step 2A Prong 2, Claim 1 recites the following additional elements: “a processor coupled to a memory” and “a matrix multiply accelerator (MMA), coupled to the processor”. These additional elements were recited at a high level of generality (i.e. as a generic computer component executing a program coupled to a generic computer component for storing the program, and as a generic matrix multiply accelerator configured to multiply, based on a bitmap, a compressed first matrix and a second matrix that merely restates the function being performed coupled to the generic computer component executing the program) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework Step 2B, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor coupled to a memory” and “a matrix multiply accelerator (MMA), coupled to the processor” were recited at a high level of generality (i.e. as a generic computer component executing a program coupled to a generic computer component for storing the program, and as a generic matrix multiply accelerator configured to multiply, based on a bitmap, a compressed first matrix and a second matrix that merely restates the function being performed coupled to the generic computer component executing the program) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.

Under the Alice Framework Step 2A Prong 1, Claim 2 recites “generate the bitmap based on a first matrix having a plurality of elements; and compress the first matrix into the compressed first matrix having fewer elements than the first matrix, where each bit position has a value of 1 when a value of the corresponding element of the first matrix is not 0, and a value of 0 when the value of the corresponding element of the first matrix is 0”; Claim 3 recites “for each column of the first matrix, move each element of the column that has a non-zero value into a corresponding column of the compressed first matrix”; Claim 4 recites “calculate the dot product for a different element of the output matrix” and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular, Claims 2-3 do not include additional elements that would require further analysis under Step 2A Prong 2 and Step 2B. Accordingly, the claims are directed to recite an abstract idea.	Under the Alice Framework Step 2A Prong 2, Claim 4 recites the following additional elements: “a scalar register to store the bitmap; a first vector register to store the compressed first matrix; a second vector register to store the second matrix; an output vector to store the output matrix; and an array of processing engines (PEs), each PE coupled to the scalar register, the first vector register, the second vector register and the output register”. However, the additional elements of “a scalar register”, “a first vector register”, “a second vector register”, “an output vector register”, and “an array of processing engines (PEs)” were recited at a high level of generality (i.e. as a generic computer component for storing the bitmap, as a generic computer component for storing the compressed first matrix, as a generic computer component for storing the second matrix, as a generic computer component for storing the output matrix, and as a generic array of processing engines (PEs), each PE described only as configured to calculate the dot product) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework Step 2B, Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a scalar register”, “a first vector register”, “a second vector register”, “an output vector register”, and “an array of processing engines (PEs)” were recited at a high level of generality (i.e. as a generic computer component for storing the bitmap, as a generic computer component for storing the compressed first matrix, as a generic computer component for storing the second matrix, as a generic computer component for storing the output matrix, and as a generic array of processing engines (PEs), each PE described only as configured to calculate the dot product) such that they amount to no more than mere instructions using a generic computer component. The addition elements of “storing” and “calculating the dot product” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “storing” of data such as a bitmap and/or a matrix is well-understood, routine, and conventional use for performing operations using a computer, which may store this data in several registers. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such storing information as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.

Under the Alice Framework Step 2A Prong 1, Claim 11 recites “multiplying, based on a bitmap, a compressed first matrix and a second matrix to generate an output matrix, the bitmap including a plurality of bit positions, each bit position corresponding to a different element of the first matrix, said multiplying including: for each element i,j of the output matrix, calculating a dot product of an ith row of the compressed first matrix and a jth column of the second matrix based on the bitmap; or multiplying, based on the bitmap, the second matrix and the compressed first matrix and to generate the output matrix, including: for each element i,j of the output matrix, calculating a dot product of an ith row of the second matrix and a jth column of the compressed first matrix based on the bitmap”.
Claim 11 is a method claim corresponding to system Claim 1, with the same basis of rejection. The additional elements corresponding to those of Claim 1 fall within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. That is, other than reciting “a computer-based method for multiplying matrices, comprising”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a computer-based method for multiplying matrices, comprising” language, the claim encompasses manually multiplying, based on the bitmap, two matrices, one of which is compressed, with either of the two matrices being the multiplicand. Claim 11 does not include additional elements that would require further analysis under Step 2A Prong 2 and Step 2B. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework Step 2A Prong 1, Claim 12 recites “generating the bitmap based on a first matrix having a plurality of elements; and compressing the first matrix into the compressed first matrix having fewer elements than the first matrix, where each bit position has a value of 1 when a value of the corresponding element of the first matrix is not 0, and a value of 0 when the value of the corresponding element of the first matrix is 0”; Claim 13 recites “for each column of the first matrix, moving each element of the column that has a non-zero value into a corresponding column of the compressed first matrix”; Claim 14 recites “calculating the dot product for a different element of the output matrix” and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular, Claims 12-13 do not include additional elements that would require further analysis under Step 2A Prong 2 and Step 2B. Accordingly, the claims are directed to recite an abstract idea.
Claim 14 is a method claim corresponding to system Claim 4, with the same basis of rejection and similar analysis under Step 2A Prong 2 and Step 2B for additional elements corresponding to those of Claim 4. Accordingly, the claim is not integrated into a practical application and does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first matrix" in L.  There is insufficient antecedent basis for this limitation in the claim. The claim recites a compressed first matrix in Line 4, but it is unclear if the first matrix of Line 6 refers to that compressed first matrix or the first matrix before compression. For examination purposes, examiner has interpreted “a compressed first matrix” as “a first matrix, compressed into a compressed first matrix having fewer elements than the first matrix”.

Claim 2 recites the limitation "a first matrix" in Line 3. It is unclear whether it is a new instantiation of a limitation or referencing a first matrix recited in Claim 1, Line 6. For examination purposes, examiner has interpreted “a first matrix” as “the first matrix”, having antecedent basis from Claim 1, Line 4, which is interpreted as “a first matrix”.

Claim 3 recites the limitation "the first matrix" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a compressed first matrix in Line 4, but it is unclear if the first matrix of Line 6 refers to that compressed first matrix or the first matrix before compression. For examination purposes, examiner has interpreted “a compressed first matrix” as “a first matrix, compressed into a compressed first matrix having fewer elements than the first matrix”.
The claim recites the limitation "said compress the first matrix" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites “compress the first matrix” in Line 5, but it is unclear if Claim 3 is or is not dependent on Claim 2. For examination purposes, examiner has interpreted the antecedent basis as being the limitation “compress the first matrix” of Claim 2.

Claim 5 recites the limitation “the data selection signals” in Line 6. There is insufficient antecedent basis for this limitation in the claim. The claim recites a “plurality of” data selection signals in Lines 2-3, but it is unclear if the data selection signals are precedent of a “plurality of” data selection signals. For examination purposes, examiner has interpreted “the data selection signals” as “the plurality of data selection signals”.
The claim recites the limitation “the elements of the row” in Line 9. There is insufficient antecedent basis for this limitation in the claim. The claim recites the row having a “plurality of” elements in Line 7, but it is unclear if the elements of the row are precedent of a “plurality of” elements of the row. For examination purposes, examiner has interpreted “the elements of the row” as “the plurality of elements of the row”.
The claim recites the limitation “the multiplier circuits” in Line 20. There is insufficient antecedent basis for this limitation in the claim. The claim recites a “plurality of” multiplier circuits in Line 11, but it is unclear if the multiplier circuits are precedent of a “plurality of” multiplier circuits. For examination purposes, examiner has interpreted “the multiplier circuits” as “the plurality of multiplier circuits”.

Claim 6 recites the limitation “the data selectors” in Line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites a “plurality of” data selectors in Line 4, but it is unclear if the data selectors are precedent of a “plurality of” data selectors. For examination purposes, examiner has interpreted “the data selectors” as “the plurality of data selectors”.

Claim 8 recites the limitation “the elements of the row” in Line 7. There is insufficient antecedent basis for this limitation in the claim. The claim recites the row having a “plurality of” elements in Line 5, but it is unclear if the elements of the row are precedent of a “plurality of” elements of the row. For examination purposes, examiner has interpreted “the elements of the row” as “the plurality of elements of the row”.

Claim 11 recites the limitation "the first matrix" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. The claim recites a compressed first matrix in Line 2, but it is unclear if the first matrix of Line 4 refers to that compressed first matrix or the first matrix before compression. For examination purposes, examiner has interpreted “a compressed first matrix” as “a first matrix, compressed into a compressed first matrix having fewer elements than the first matrix”.

Claim 12 recites the limitation "a first matrix" in Line 2. It is unclear whether it is a new instantiation of a limitation or referencing a first matrix recited in Claim 11, Line 2. For examination purposes, examiner has interpreted “a first matrix” as “the first matrix”, having antecedent basis from Claim 11, Line 2, which is interpreted as “a first matrix”.

Claim 13 recites the limitation "the first matrix" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 refers to a compressed first matrix in Line 2, but it is unclear if the first matrix of Line 4 refers to that compressed first matrix or the first matrix before compression. For examination purposes, examiner has interpreted “a compressed first matrix” as “a first matrix, compressed into a compressed first matrix having fewer elements than the first matrix”.
The claim recites the limitation "said compressing the first matrix" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 recites “compressing the first matrix” in Line 3, but it is unclear if Claim 13 is or is not dependent on Claim 12. For examination purposes, examiner has interpreted the antecedent basis as being the limitation “compressing the first matrix” of Claim 12.

Claim 15 recites the limitation “the data selection signals” in Line 9. There is insufficient antecedent basis for this limitation in the claim. The claim recites a “plurality of” data selection signals in Line 7, but it is unclear if the data selection signals are precedent of a “plurality of” data selection signals. For examination purposes, examiner has interpreted “the data selection signals” as “the plurality of data selection signals”.
The claim recites the limitation “the elements of the row” in Line 12. There is insufficient antecedent basis for this limitation in the claim. The claim recites the row having a “plurality of” elements in Line 10, but it is unclear if the elements of the row are precedent of a “plurality of” elements of the row. For examination purposes, examiner has interpreted “the elements of the row” as “the plurality of elements of the row”. 
The claim recites the limitation “the multiplier circuits” in Lines 4 and 23. There is insufficient antecedent basis for this limitation in the claim. The claim recites a “plurality of” multiplier circuits in Line 2, but it is unclear if the multiplier circuits are precedent of a “plurality of” multiplier circuits. For examination purposes, examiner has interpreted “the multiplier circuits” as “the plurality of multiplier circuits”.

Claim 16 recites the limitation “the data selectors” in Line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites a “plurality of” data selectors in Line 2, but it is unclear if the data selectors are precedent of a “plurality of” data selectors. For examination purposes, examiner has interpreted “the data selectors” as “the plurality of data selectors”.

Claim 18 recites the limitation “the elements of the row” in Line 10. There is insufficient antecedent basis for this limitation in the claim. The claim recites the row having a “plurality of” elements in Line 8, but it is unclear if the elements of the row are precedent of a “plurality of” elements of the row. For examination purposes, examiner has interpreted “the elements of the row” as “the plurality of elements of the row”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (U.S. Patent No 9,818,059).

Regarding Claim 1, Woo et al. teaches (Fig. 3) a system (Fig. 3: compute system 300), comprising:
	A processor, coupled to a memory (Col 6., Lines 48-49: Compute system 300 generally includes a controller 302; Col. 6, Lines 65-66: Controller 302 can include one or more processing units and memory [the one or more processing units interpreted as a processor, interpreted as being coupled to the memory, as understood in the art as commonly known computer system components and structure]); and
	A matrix multiply accelerator (MMA) (Fig. 3: parameter structure 104, first memory 108, second memory 110, bitmap 303, bitmap 305 [interpreted to combine into an MMA]), coupled to the processor (Fig. 3: Controller 302 is coupled to parameter structures 104 through control signals 310), configured to:
Multiply, based on a bitmap (Col. 8, Lines 24-26: the input activations are provided, at least in part, from a memory address location associated with the index or bitmap 303), a compressed first matrix (Col. 4, Lines 46-47: a set of activation inputs that can be represented as a matrix structure; Col. 9, Lines 18-20: efficiently compress activation data by storing only non-zero values) and a second matrix (Col. 4, Lines 48-50: an associated set of kernels that includes values and the kernels can also be represented as a matrix structure of weights) to generate an output matrix (Col. 9, Lines 61-63: The output activations computed at the first neural network layer are used as input activations to the next second layer in the network [interpreted as being a matrix since input activations can be represented as a matrix structure]; Col. 10, Lines 7-11: Controller 302 can analyze an example output activation data stream and map each detected non-zero activation value to bitmap 305. [interpreted as comprising of an output matrix, since a bitmap compresses a matrix]), the bitmap including a plurality of bit positions (Col. 1, Line 64: a bitmap comprising a plurality of bits), each bit position corresponding to a different element of the first matrix (Col. 7, Line 64: bitmap 303 can use binary values to map detected zero value input activations and detected non-zero value input activations), said multiply including:
For each element i,j of the output matrix (Col. 4, Line 63: an output activation), calculate a dot product (Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) that perform a sum of products]; Col. 8, Lines 43-44: perform computations relating to matrix multiplication [multiplying matrices requires performing dot product operations]; Fig. 3: MAC cells 304 inside parameter structures 104 [interpreted as calculators of dot products, since MAC cells perform multiply accumulate operations]) of an ith row of the compressed first matrix (Col. 9, Line 54: an input activation is an operand) and a jth column of the second matrix (Col. 9, Lines 54-55: a weight is an operand) based on the bitmap (Col. 8, Lines 8-9: bitmap 303 can be used as a basis to compress zero activation values [interpreted as preventing the multiplying of a zero row element of the first matrix]); or
Multiply, based on the bitmap (Col. 8, Lines 24-26: the input activations are provided, at least in part, from a memory address location associated with the index or bitmap 303), the second matrix (Col. 4, Lines 48-50: an associated set of kernels that includes values and the kernels can also be represented as a matrix structure of weights) and the compressed first matrix (Col. 4, Lines 46-47: a set of activation inputs that can be represented as a matrix structure; Col. 9, Lines 18-20: efficiently compress activation data by storing only non-zero values) to generate the output matrix (Col. 9, Lines 61-63: The output activations computed at the first neural network layer are used as input activations to the next second layer in the network [interpreted as being a matrix since input activations can be represented as a matrix structure]; Col. 10, Lines 7-11: Controller 302 can analyze an example output activation data stream and map each detected non-zero activation value to bitmap 305. [interpreted as comprising of an output matrix, since a bitmap compresses a matrix]), including: 
For each element i,j of the output matrix (Col. 4, Line 63: an output activation), calculate a dot product (Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) that perform a sum of products]; Col. 8, Lines 43-44: perform computations relating to matrix multiplication [multiplying matrices requires performing dot product operations]; Fig. 3: MAC cells 304 inside parameter structures 104 [interpreted as calculators of dot products, since MAC cells perform multiply accumulate operations]), of an ith row of the second matrix (Col. 9, Lines 54-55: a weight is an operand) and a jth column of the compressed first matrix (Col. 9, Line 54: an input activation is an operand) based on the bitmap (Col. 8, Lines 8-9: bitmap 303 can be used as a basis to compress zero activation values [interpreted as preventing the multiplying of a zero row element of the first matrix]) (Col. 10, Lines 14-19: In alternative implementations, there can be some compute operations in which a single non-zero input activation is used as an operand for several multiply operations covering a variety of weights for a given dimensional element of parameter structure 104 (i.e., iterate a “x” or “y” dimension). [interpreted as either calculating a dot product of the row of the second matrix - iterate an “x” dimension - with the column of the compressed first matrix, or the column of the second matrix - iterate a “y” dimension - with the row of the compressed first matrix]).

	Regarding Claim 2, Woo et al. teaches (Fig. 3) the system of Claim 1, where:
	The processor is configured to:
Generate the bitmap based on a first matrix having a plurality of elements (Col. 7, Lines 41-44: controller 302 analyzes an example input activation data stream and maps each detected zero activation value and each detected non-zero activation value to bitmap 303); and
Compress the first matrix (Col. 8, Lines 8-9: compress zero activation values; Col. 9, Lines 17-19: controller 302 can execute an instruction to efficiently compress activation data) into the compressed first matrix having fewer elements than the first matrix (Col. 8, Lines 9-11: zero value input activations are not written to memory address locations; Col. 9, Line 19-20: storing only non-zero values in memory 108 [first matrix interpreted as having zero values]),
Where each bit position has a value of 1 when a value of the corresponding element of the first matrix is not 0 (Col. 7, Lines 49-50: a binary value of “1” can correspond to a detected non-zero input activation value), and a value of 0 when the value of the corresponding element of the first matrix is 0 (Col. 7, Lines 47-49: a binary value of “0” can correspond to a detected zero input activation value).

Regarding Claim 3, Woo et al. teaches (Fig. 3) the system of Claim 1, where said compress the first matrix includes:
For each column of the first matrix, move each element of the column that has a non-zero value into a corresponding column of the compressed first matrix (Col 9, Lines 18-20: compress activation data by storing only non-zero values in memory 108 [interpreted to be implemented by moving each non-zero value into a corresponding column of the compressed matrix]).

Claims 11-13 are method claims respectively corresponding to system Claims 1-3, and are rejected for the same reasons. Additional language in Claim 11 that is not in Claim 1 is disclosed in Woo et al. (Fig. 3), as this prior art teaches a computer-based method for multiplying matrices (Fig. 3: method performed by compute system 300; Col. 7, Lines 22-25: compute system 300 is an example compute unit or tile and can include additional hardware structures to perform computations associated with multi-dimensional data structures such as tensors, matrices, and/or data arrays).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S. Patent No 9,818,059) in view of Chinya et al. (U.S. Patent Application No 2020/0228137).

Regarding Claim 4, Woo et al. (Fig. 3) teaches the system of Claim 2, where the MMA includes:
An array of processing engines (PEs) (Woo et al., Fig. 3: MAC unit array 304), each PE configured to calculate the dot product for a different element of the output matrix (Woo et al., Col. 8, Lines 63-65: MAC cell 304 will multiply an activation with a weight to produce different output activations [interpreted as calculators of dot products, since MAC cells perform multiply accumulate operations]).
Woo et al. fails to disclose a scalar register to store the bitmap; a first vector register to store the compressed first matrix; a second vector register to store the second matrix; an output vector register to store the output matrix, each PE coupled to the scalar register, the first vector register, the second vector register, and the output vector register.
However, Chinya et al. (Fig. 3) discloses:
A scalar register to store the bitmap (Chinya et al., Fig. 3: activation sparsity bitmap (SB) register 306);
A first vector register to store the compressed first matrix (Chinya et al., Fig. 3: activation register 304);
A second vector register to store the second matrix (Chinya et al., Fig. 3: weight register 310);
An output vector register to store the output matrix (Chinya et al., Fig. 3: partial sum register 316); and
Each PE coupled to the scalar register, the first vector register, the second vector register, and the output vector register (Chinya et al., Fig. 3: processing element (PE) 300 contains activation sparsity bitmap (SB) register 306, activation register 304, weight register 310, and partial sum register 316).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the bitmap (Woo et al., Fig. 3: bitmap 303) must be stored in a memory, which may be a separate structure in the form of a register. The first memory, second memory, and output memory may also be separate structures in the form of registers. This modification can be done because all registers referenced from Chinya et al. are forms of non-volatile memory (Woo et al., Col. 12, Lines 41-43: Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media, and memory devices) and are valid in this combination of Woo et al. and Chinya et al. The motivation for doing so would have been to modify the memory to be explicitly non-volatile, since it is well-known in the art that non-volatile memory typically corresponds to faster fetching and storing of data, which improves the speed and efficiency of a program. Registers are suited for storing data at the time that it is necessary for implementing instructions.

Claim 14 is a method claim corresponding to system Claim 4, and is rejected for the same reasons. Regarding limitations in Claim 14 that are not in Claim 4, Woo et al. (Fig. 3) in view of Chinya et al. (Fig. 3) teaches the computer-based method of claim 12, where said calculating the dot product is performed by a matrix multiply accelerator (Woo et al., Fig. 3: parameter structure 104, first memory 108, second memory 110, bitmap 303, bitmap 305 [interpreted to combine into an MMA]).

Claims 5-6, 8-9, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S. Patent No 9,818,059) in view of Chinya et al. (U.S. Patent Application No 2020/0228137), as applied to claim 4, further in view of Heddes et al. (U.S. Patent Application No 2019/0065150).

Regarding Claim 5, Woo et al. (Fig. 3) modified by Chinya et al. (Fig. 3) teaches the system of Claim 4, where each PE (Woo et al., Fig. 3: MAC unit 304) includes:
A plurality of multiplier circuits (Woo et al., Col. 10, Lines 43-44: Cells 304 may consist of one or more MAC operators [MAC operator interpreted to contain a multiplier and provide the partial sum to an accumulator]; Woo et al., Col. 10, Line 50: two multipliers), each multiplier configured to:
Receive a column element of a same column of the compressed first matrix (Woo et al., Col. 8, Lines 64-65: MAC cell 304 will multiply an activation with a weight [interpreted as needing to receive an activation, with multiplication performed on a multiplier circuit]),
Receive the row element selectively output (Woo et al., Col. 8, Lines 64-65: MAC cell 304 will multiply an activation with a weight [interpreted as needing to receive a weight, with multiplication performed on a multiplier circuit]),
Multiply the column element and the row element to generate an intermediate product (Woo et al., Col. 8, Lines 64-65: MAC cell 304 will multiply an activation with a weight), and
Output the intermediate product (Woo et al., Col. 8, Lines 64-65: MAC cell 304 will multiply an activation with a weight [interpreted to output the product of the multiplication operation]); and
An accumulator circuit (Woo et al., Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) contain an accumulator circuit]; Woo et al., Col. 10, Line 24: partial sums), coupled to the plurality of multiplier circuits (Woo et al., Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) contain one or more multipliers coupled to an accumulator]; Woo et al., Col. 10, Line 49-51: perform an addition between the results of the two multipliers and the current partial sum [interpreted to be two or more multipliers, depending on number of MAC operators in the MAC cell/PE]), configured to:
Receive the intermediate products from the multiplier circuits (Woo et al., Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) contain an accumulator that receives the result of multiplication]; Woo et al., Col. 10, Line 50: results of the two multipliers),
Add the intermediate products to generate an element of the output matrix (Woo et al., Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) contain an accumulator that adds the products of its multiplication]; Woo et al., Col. 6, Lines 62-64: MAC unit 304 performs computations that produce output activations that are provided to output activation bus 308; Woo et al., Col. 10, Lines 49-51: perform an addition between the results of the two multipliers and the current partial sum; Woo et al., Fig. 3: MAC unit 304 outputs element to output activation bus 308 [the element from MAC unit 304 interpreted to be a sum of products]; Woo et al., Col. 4, Lines 63-65: an output activation is generated based on multiply and accumulation operations performed on the two operands), and
Output the element of the output matrix (Woo et al., Col. 6, Lines 63-64: output activations that are provided to output activation bus 308).
	Woo et al. in view of Chinya et al. thus far fails to disclose that each PE includes a data selection circuit configured to receive the bitmap and generate a plurality of data selection signals based on the bitmap; a plurality of data selectors, coupled to the data selection circuit, each data selector configured to: receive one of the data selection signals from the data selection circuit, receive a row of the second matrix, the row having a plurality of elements, and selectively output one of the elements of the row based on the data selection signal; each multiplier circuit coupled to a respective data selector.
However, Chinya et al. (Fig. 3) teaches where each PE includes:
A data selection circuit configured to receive a bitmap (Chinya et al., [0079], Lines 7-9: The activation sparsity bitmap register 306 is coupled to the write controller (e.g., the write controller 212)) and generate a plurality of data selection signals based on the bitmap (Chinya et al., [0138], Lines 6-9: write controller 212 sets the write enable signal for the given PE equal to the value of the bit at the position in the sparsity bitmap).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination to add the data selection circuit that can receive a bitmap to each PE to generate signals based on the bitmap, and couple it to the bitmap. The motivation for doing so would be to establish a mechanism for distributing each element of a received activation input to each of the plurality of multipliers, which can be done through a method of data selection.
The combination of Woo et al. modified by Chinya et al. thus far still fails to disclose where each PE includes: a plurality of data selectors, coupled to the data selection circuit, each data selector configured to: receive one of the data selection signals from the data selection circuit, receive a row of the second matrix, the row having a plurality of elements, and selectively output one of the elements of the row based on the data selection signal; each multiplier circuit coupled to a respective data selector. 
However, Heddes et al. (Fig. 4) teaches where each PE (Heddes et al., Fig 4: multiplexers 400(0)-400(3), sequencers 402(0)-402(3), and MAC units 208(0)-208(3) [interpreted to combine into one processing engine (PE)]) includes:
	A plurality of data selectors, coupled to a data selection circuit (Heddes et al., Fig. 4: multiplexors 400(0)-400(3) [interpreted as a plurality of data selectors] are coupled to respective sequencers 402(0)-402(3); Heddes et al., [0032], Lines 1-4: As with the sequencer 302(0), the sequencers 402(0)-402(3) are configured to supply the MAC units 208(0)-208(3) with the operands needed to calculate the corresponding output values), each data selector configured to:
Receive one of the data selection signals from the data selection circuit (Heddes et al., [0028], Lines 19-23: The output of the sequence 302(0) is fanned out to the group of multiplexors 304(0)-304(3) [another embodiment of a plurality of data selectors] as selector values [data selection signals]; Heddes et al., [0032], Lines 1-4: As with the sequencer 302(0), the sequencers 402(0)-402(3) are configured to supply the MAC units 208(0)-208(3) [pairing of a multiplier and an accumulator, the accumulator interpreted to be shared across MAC units] with the operands needed to calculate the corresponding output values),
Receive a row of a second matrix, the row having a plurality of elements (Heddes et al., [0031], Lines 5-7: The elements of the first row of the input matrix 200 [interpreted as a second matrix] are associated with corresponding multiplexors 400(0)-400(3)), and
Selectively output one of the elements of the row based on the data selection signal (Heddes et al., [0031], Lines 17-19: The multiplexors 400(0)-400(3) are further coupled to the MAC units 208(0)-208(3), each of which takes an element of the first row of the input matrix 200).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify each multiplier circuit to be coupled to a respective data selector, as each MAC unit in this combination does not reference how a row element is selected. The data selection circuit is taught by this combination, but still requires data selectors to receive a respective signal from the data selection circuit. The plurality of data selectors can be coupled to the data selection circuit of Chinya et al., which can select an element from a row of the second matrix of Woo et al. The motivation for doing so would be to establish a means for the PE to select a row element in response to a data selection signal for each of the multipliers, which is not explicitly disclosed in this combination of Woo et al. modified by Chinya et al.

Claim 15 is a method claim corresponding to respective system Claim 5, and is rejected for the same reasons. 

Regarding Claim 6, Woo et al. (Fig. 3) modified by Chinya et al. (Fig. 3), further modified by Heddes et al. (Fig. 4) teaches the system of claim 5, where the data selectors are multiplexers (Heddes et al., Fig. 4: multiplexors 400(0)-400(3)). 

Claim 16 is a method claim corresponding to respective system Claim 6, and is rejected for the same reasons. 

Regarding Claim 8, Woo et al. (Fig. 3) modified by Chinya et al. (Fig. 3) teaches the system of Claim 4 where each PE (Woo et al., Fig. 3: MAC unit 304) includes:
A multiplier circuit (Woo et al., Col. 8, Lines 64-65: MAC cell 304 will multiply an activation with a weight [interpreted as needing to receive an activation, with multiplication performed on a multiplier circuit]) configured to:
Receive a column element of a column of the compressed first matrix (Woo et al., Col. 8, Lines 41-43: The units of the computational array can receive one or more non-zero activation values; Woo et al., Col. 8, Lines 64-65: MAC cell 304 will multiply an activation with a weight [interpreted as needing to receive an activation, with multiplication performed on a multiplier circuit]),
Receive the row element selectively output (Woo et al., Col. 8, Lines 64-65: MAC cell 304 will multiply an activation with a weight [interpreted as needing to receive a weight, with multiplication performed on a multiplier circuit]),
Multiply the column element and the row element to generate an intermediate product (Woo et al., Col. 8, Lines 64-65: MAC cell 304 will multiply an activation with a weight), and
Output the intermediate product (Woo et al., Col. 8, Lines 64-65: MAC cell 304 will multiply an activation with a weight [interpreted to output the product of the multiplication operation]); and
An accumulator circuit (Woo et al., Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) contain an accumulator circuit]), coupled to the multipler circuit (Woo et al., Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) contain a multiplier coupled to an accumulator]), configured to:
Receive the intermediate product from the multiplier circuit (Woo et al., Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) contain an accumulator that receives the product from multiplication]),
Accumulate the intermediate product into an element of the output matrix (Woo et al., Col. 6, Lines 56-57: multiply accumulate cell/unit(s) 304 [interpreted as the cell/unit(s) contain an accumulator that receives the product of a multiplication]; Woo et al., Col. 6, Lines 62-64: MAC unit 304 performs computations that produce output activations that are provided to output activation bus 308; Woo et al., Fig. 8: MAC unit 304 outputs element to output activation bus 308 [the element from MAC unit 304 interpreted to be a sum of products]); Woo et al., Col. 10, Line 49-51: perform an addition between the results of the two multipliers and the current partial sum [interpreted to be two or more multipliers, depending on number of MAC operators in the PE]), and
Output the element of the output matrix after a last column element has been received by the multiplier circuit (Woo et al., Col. 6, Lines 63-64: output activations that are provided to output activation bus 308; Woo et al., Col. 11, Lines 2-4: Zin partitioning within a cell occurs when cells of MAC array 304 need different activations to perform computations; Woo et al., Col. 11, Line 7: read of memory bank 108 is required every cycle). 
	Woo et al. in view of Chinya et al. thus far fails to disclose that each PE includes a data selection circuit configured to receive the bitmap and generate a plurality of data selection signals based on the bitmap; a data selector, coupled to the data selection circuit, configured to: receive a row of the second matrix, the row having a plurality of elements, and selectively output one of the elements of the row based on the data selection signal; a multiplier circuit, coupled to the data selector. 
However, Chinya et al. (Fig. 3) teaches where each PE includes:
A data selection circuit configured to receive a bitmap (Chinya et al., [0079], Lines 7-9: The activation sparsity bitmap register 306 is coupled to the write controller (e.g., the write controller 212)) and generate a data selection signal based on the bitmap (Woo et al., Col. 6, Lines 48-52: controller 302 provides one or more control signals 310 to cause input activations to be either stored to or retrieved from a memory address of memory bank 108; Woo et al., Col. 7, Lines 65-67: controller 302 uses bitmap 303 to determine which input activations to write to memory bank 108). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination to add the data selection circuit that can receive a bitmap to each PE to generate signals based on the bitmap, and couple it to the bitmap. The motivation for doing so would be to establish a mechanism for distributing each element of a received activation input to each of the plurality of multipliers, which can be done through a method of data selection.
The combination of Woo et al. modified by Chinya et al. thus far still fails to disclose where each PE includes a data selector, coupled to the data selection circuit, configured to: receive a row of the second matrix, the row having a plurality of elements, and selectively output one of the elements of the row based on the data selection signal; a multiplier circuit, coupled to the data selector.
However, Heddes et al. (Fig. 4) teaches where each PE includes:
A data selector (Heddes et al., Fig. 4: multiplexor 400(0) [interpreted as a data selector] is coupled to sequencer 402(0); Heddes et al., Fig. 4: multiplexors 400(0)-400(3) [interpreted as a plurality of data selectors] are coupled to respective sequencers 402(0)-402(3) [another embodiment of a data selection circuit]; Heddes et al., [0032], Lines 1-4: As with the sequencer 302(0), the sequencers 402(0)-402(3) are configured to supply the MAC units 208(0)-208(3) with the operands needed to calculate the corresponding output values), coupled to a data selection circuit, configured to:
Receive a row of a second matrix, the row having a plurality of elements (Heddes et al., [0031], Lines 5-7: The elements of the first row of the input matrix 200 [interpreted as a second matrix] are associated with a corresponding multiplexor 400(0)), and
Selectively output one of the elements of the row based on the data selection signal (Heddes et al., [0031], Lines 17-19: The multiplexor 400(0) is further coupled to the MAC unit 208(0), which takes an element of the first row of the input matrix 200);
	A multiplier circuit, coupled to the data selector (Heddes et al., Claim 1, Lines 22-23: perform, by the corresponding MAC unit, a multiplication and accumulation operation [interpreted as a multiplier circuit preceding an accumulation operation/circuit]; Heddes et al., [0031], Lines 17-18: The multiplexor 400(0) is further coupled to the MAC unit 208(0)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify a multiplier circuit to be coupled to a data selector, as each MAC unit in this combination does not reference how a row element is selected. The data selection circuit is taught by this combination, but still requires a data selector to receive a respective signal from the data selection circuit. The data selector can be coupled to the data selection circuit of Chinya et al., which can select an element from a row of the second matrix of Woo et al. The motivation for doing so would be to establish a means for the PE to select a row element in response to a data selection signal, which is not explicitly disclosed in this combination of Woo et al. modified by Chinya et al.

Claim 18 is a method claim corresponding to respective system Claim 8, and is rejected for the same reasons. 

Regarding Claim 9, Woo et al. (Fig. 3) modified by Chinya et al. (Fig. 3) and Heddes et al. (Fig. 4) teaches the system of claim 8, where the data selector is a multiplexer (Heddes et al., Fig. 4: multiplexors 400(0)).

Claim 19 is a method claim corresponding to respective system Claim 9, and is rejected for the same reasons. 

Claims 7, 10, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S. Patent No 9,818,059) in view of Chinya et al. (U.S. Patent Application No 2020/0228137) and Heddes et al. (U.S. Patent Application No 2019/0065150) as applied to claims 6 and 16, further in view of Boswell et al. (U.S. Patent Application No 2018/0321938).

Regarding Claim 7, Woo et al. (Fig. 3) modified by Chinya et al. (Fig. 3) and Heddes et al. (Fig. 4) teaches the system of Claim 6, where the array of PEs includes 16 PEs (Heddes et al., Fig. 4: multiplexors 400(0)-400(3), sequencers 402(0)-402(3), and MAC units 208(0)-208(3) [interpreted to combine into one processing engine (PE)]; Heddes et al., [0031], Lines 11-14: It is to be understood that each of the other rows of the input matrix 200 is similarly associated with multiplexors and sequencers, resulting in a number of sequencers equal to the number of elements of the output matrix. [interpreted as every 16 MACs (4 PEs) being associated with one row of input matrix 200 (the second matrix); therefore, if input matrix 200 had 4 rows, there will be 16 PEs]; Heddes et al., Fig. 4: Multiplying one input matrix 200 row by 4 input matrix 202 columns requires 4 PEs [16 MAC units 208(0)-208(15)]. With input matrix 200 being interpreted as the second matrix, there are 4 other rows that must be multiplied, which requires 16 PEs),  each PE includes four multiplexers and four multiplier circuits (Heddes et al., Fig. 4: multiplexors 400(0)-400(3) [interpreted as four multiplexers]; Heddes et al., Claim 1, Lines 22-23: perform, by the corresponding MAC unit, a multiplication and accumulation operation [interpreted as a multiplier circuit preceding an accumulation operation/circuit]; Heddes et al., [0031], Lines 17-18: The multiplexors 400(0)-400(3) are further coupled to the MAC units 208(0)-208(3) [interpreted as four MAC units, each having a multiplier]), each multiplexer has eight input ports and one output port (Heddes et al., [0026], Lines 23-25: It is to be understood that, in actual implementation, the input matrices 200, 202 [interpreted as the compressed first matrix] may include more or fewer rows and/or columns than those illustrated in FIG. 2; Heddes et al., [0025], Lines 6-8: FIGS. 3-6 illustrate different mechanisms by which efficient multiplication of the matrices shown in FIG. 2 may be accomplished; Heddes et al., Fig. 4: Each of multiplexor 400(0)-400(3) can be modified to take 8 elements as input, requiring eight input ports, while still outputting a single row element, requiring one output port, each MAC unit performing 8 multiplications rather than the 4 multiplications shown), the bitmap includes 32 bits (Woo et al., Col. 7, Lines 41-44: controller 302 analyzes an example input activation data stream and maps each detected zero activation value and each detected non-zero activation value to bitmap 303 [interpreted as the bitmap including as many bits as needed to map all elements of the first matrix (before compression). Interpreted as including 32 bits, since the first matrix can be an 8x4 matrix which would consist of 32 elements (activation values)]), the compressed first matrix is a 4x4 matrix (Heddes et al., [0026], Lines 9-10: the input matrices 200, 202 [compressed first matrix] may be referred to as “4x4” matrices), and the output matrix is a 4x4 matrix (Heddes et al., [0027], Line 14: Multiplication of the 4x4 input matrices 200, 202 [results in a 4x4 output matrix]) 
 Woo et al. in view of Chinya et al. and Heddes et al. fails to disclose where the second matrix is a 4x8 matrix.
However, Boswell et al. teaches the system of Claim 6, where the second matrix is a 4x8 matrix (Boswell et al., Fig. 7: input matrix B 720 is a 4x8 matrix).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the system of Woo et al. in view of Chinya et al. and Heddes et al. be further modified by having the compressed first matrix being a 4x4 matrix, the second matrix being an 8x4 matrix, and the output matrix being a 4x4 matrix. Outside of the compressed first matrix and the second matrix being of proper dimension to be the operands of a matrix multiplication, there is no other limitation to the dimensions of the matrices. Multiplying a 4x8 first matrix (with 4 zero values in each column, compressing into a 4x4 matrix) by an 8x4 second matrix will result in a 4x4 output matrix The motivation for doing so would be to exemplify an applicable computational example using matrices of a specific dimension.

Claim 10 corresponds to system Claim 7, although without the limitation where each PE includes four multiplexers and four multiplier circuits, and is rejected for the same reasons.

Claims 17 and 20 are method claims corresponding to respective system Claims 7 and 10, and are rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
W.I.P.O. Patent Application No 2020/190772 (Wang et al.)
U.S. Patent No 8,468,335 (Lin et al.)
G.B. Patent No 2,476,800 (Moloney et al.)
D.E. Patent No 102019/133028 (Frumkin et al.)
Chinese Patent No 110,929,854 (Liu et al.)
Canadian Patent No 2,038,478 (Noda et al.)
G.B. Patent No 2,563,878 (Hennah et al.)
Qin et al., “SIGMA: A Sparse and Irregular GEMM Accelerator with Flexible Interconnects for DNN Training,” 2020 IEE International Symposium on High Performance Computer Architecture (HPCA), 2020
Buluc et al., “Parallel Sparse Matrix-Vector and Matrix-Transpose-Vector Multiplication Using Compressed Sparse Blocks,” SPAA ’09 Proceedings of the twenty-first annual symposium on Parallelism in algorithms and architectures, 2009, Pages 233-244
Jouppi et al., “In-Datacenter Performance Analysis of a Tensor Processing Unit,” 44th International Symposium on Computer Architecture (ISCA), Toronto, Canada, June 24-28, 2017
Moons et al., “A 0.3-2.5 TOPS/W Precision-Scalable Processor for Real-Time Large-Scale ConvNets,” IEEE Symposium on VLSI Circuits, 16 Jun 2016, Honolulu, HI, US
Parashar et al., “SCNN: An Accelerator for Compressed-sparse Convolution Neural Networks,” arXiv:1708.04485v1 [cs.NE] 23 May 2017
Chen et al., “Eyeriss: A Spatial Architecture for Energy-Efficient Dataflow for Conventional Neural Networks,” 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture (ISCA), Seoul, 2016, pp. 367-379
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE A MARCHE whose telephone number is (571)272-1278. The examiner can normally be reached Monday - Friday (7:30 am - 4:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justin Mikowski can be reached on (571) 272-8525. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE ANTOINE MARCHE/Examiner, Art Unit 4184                                                                                                                                                                                                        
/JYOTI MEHTA/           Supervisory Patent Examiner, Art Unit 2182